Citation Nr: 1820348	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  From June 30, 2014, entitlement to a rating in excess of 30 percent for left elbow painful motion with traumatic arthritis.  

2.  Entitlement to an initial rating in excess of 10 percent for left wrist traumatic arthritis.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from March 1957 to March 1959.    

This matter comes before the Board of Veterans' Appeals (Board) from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By correspondence received February 2018, the Veteran withdrew his request for a hearing.


FINDINGS OF FACT

1.  From June 30, 2014, the Veteran's left elbow painful motion with traumatic arthritis is characterized by minor limb limitation of flexion to 70 degrees with functional loss.  

2.  The Veteran's left wrist traumatic arthritis is characterized by arthritis, non-compensable limitation of motion, and pain.  


CONCLUSIONS OF LAW

1.  From June 30, 2014, the criteria for a disability rating in excess of 30 percent for left elbow painful motion with traumatic arthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5206 (2017).

2.  The criteria for a disability rating in excess of 10 percent for left wrist traumatic arthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5010-5215 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A VA examination of the joints must, wherever possible, include range of motion testing for pain on active motion, passive motion, weight-bearing, nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016); 38 C.F.R. § 4.59 (2016).

I.  Left Elbow Painful Motion with Traumatic Arthritis

The Veteran is service-connected for left elbow painful motion with traumatic arthritis at an initial rating of 10 percent from July 27, 2010, under Diagnostic Code 5206.  On June 20, 2014, the Veteran filed a claim for increased rating.  In January 2015, the RO granted a rating of 30 percent from June 20, 2014.  The Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).  If an increase in severity of disease is ascertainable prior to a year before the filing date, the effective date shall be the date that the increase in severity is discernible.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Diagnostic Code 5205 provides compensation for elbow ankylosis.  38 C.F.R. § 4.71a.  Favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees warrants a rating of 40 percent for a major arm and 30 percent for a minor arm.  Id.  Intermediate ankylosis of the elbow at an angle of more than 90 degrees or between 70 degrees and 50 degrees warrants a 50 percent rating for a major arm and a 40 percent rating for a minor arm.  Id.  Unfavorable ankylosis of the elbow at an angle less than 50 degrees or with complete loss of supination or pronation warrants a 60 percent rating for a major arm and a 50 percent rating for a minor arm.  Id.

Diagnostic Code 5206 provides compensation for limitation of flexion of the forearm.  38 C.F.R. § 4.71a.  Limitation of forearm flexion of 110 degrees or more warrants a noncompensable rating for a major arm and a minor arm.  Id.  Limitation of forearm flexion to 100 degrees warrants a 10 percent rating for a major arm or a minor arm.  Id.  Limitation of forearm flexion to 90 degrees warrants a 20 percent rating for a major arm or a minor arm.  Id.  Limitation of forearm flexion to 70 degrees warrants a 30 percent rating for a major arm and a 20 percent rating for a minor arm.  Id.  Limitation of forearm flexion to 55 degrees warrants a 40 percent rating for a major arm and a 30 percent rating for a minor arm.  Id.  Limitation of forearm flexion to 45 degrees warrants a 50 percent rating for a major arm and a 40 percent ratings for a minor arm.  Id. 

Diagnostic Code 5207 provides compensation for limitation of extension of the forearm.  38 C.F.R. § 4.71.  Limitation of forearm extension to 45 degrees warrants a 10 percent rating for a major arm or a minor arm.  Id.  Limitation of forearm extension to 60 degrees warrants a 10 percent rating for a major arm or a minor arm.  Id.  Limitation of forearm extension to 75 degrees warrants a 20 percent rating for a major arm or a minor arm.  Id.  Limitation of forearm flexion to 90 degrees warrants a 30 percent rating for a major arm and a 20 percent rating for a minor arm.  Id.  Limitation of forearm flexion to 100 degrees warrants a 40 percent rating for a major arm and a 30 percent rating for a minor arm.  Id.  Limitation of forearm flexion to 110 degrees warrants a 50 percent rating for a major arm and a 40 percent rating for a minor arm.  Id.  

Under Diagnostic Code 5208, if the Veteran's major arm is limited in flexion to 100 degrees and his extension is limited to 45 degrees, a 20 percent rating is assigned for a major arm or a minor arm.  38 C.F.R. § 4.71a. 

Diagnostic Code 5209 provides compensation for impairment of the flail joint.  38 C.F.R. § 4.71a.  For a joint fracture of a major elbow with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius a 20 percent rating is assigned for a major arm or a minor arm.  Id.  For other impairment of the flail joint a 60 percent rating is assigned for a major arm and a 50 percent rating is assigned for a minor arm.  Id.

Under Diagnostic Code 5210, for nonunion of the ulna and radius of the major arm with a flail false joint, a 50 percent rating is assigned for a major joint and a 40 percent rating is assigned for a minor joint.  38 C.F.R. § 4.71a. 

Diagnostic Code 5211 provides compensation for impairment of the ulna.  38 C.F.R. § 4.71a.  Malunion of the ulna of the major arm with bad alignment is assigned a 10 percent rating for a major arm or a minor arm.  Id.  Nonunion of the ulna of the major arm in the lower half is assigned a 20 percent rating for a major arm or a minor arm.  Id.  Nonunion of the ulna of the major arm in the upper half with false movement without loss of bone substance of deformity is assigned a 30 percent rating for a major arm and a 20 percent rating for a minor arm.  Id.  Nonunion of the ulna of the major arm in the upper half with false movement with loss of bone substance (1 inch (2.5 cm) or more) and marked deformity is assigned a 40 percent rating for a major arm and a 30 percent rating for a minor arm.  Id.  

Diagnostic Code 5212 provides compensation for impairment of the radius.  38 C.F.R. § 4.71a.  Malunion of the radius of the major arm with bad alignment is assigned a 10 percent rating for a major arm or a minor arm.  Id.  Nonunion of the radius of the major arm in the upper half is assigned a 20 percent rating for a major arm or a minor arm.  Id.  Nonunion of the radius of the major arm in the lower half with false movement without loss of bone substance of deformity is assigned a 30 percent rating for a major arm and a 20 percent rating for a minor arm.  Id.  Nonunion of the radius of the major arm in the lower half with false movement, loss of bone substance (1 inch (2.5 cm) or more), and marked deformity is assigned a 40 percent loss for a major arm and a 30 percent loss for a minor arm.  Id.  

Diagnostic Code 5213 provides compensation for impairment of supination and pronation.  38 C.F.R. § 4.71a.  Limitation of supination to 30 degrees or less is assigned a 10 percent rating for a major arm or a minor arm.  Id.  Limitation of pronation with motion lost beyond last quarter of arc and the hand does not approach full pronation is assigned a 20 percent rating for a major limb or a minor limb.  Id.  Limitation of pronation of the major arm with most motion lost beyond middle of arc is assigned a 30 percent rating for a major arm and a 20 percent rating for a minor arm.  Id.   Loss of supination or pronation due to bone fusion with the hand fixed near the middle of the arc or moderate pronation is assigned a 20 percent rating for a major arm or a minor arm.  Id.  Loss of supination or pronation due to bone fusion with the hand fixed in full pronation is assigned a 30 percent rating for a major arm and a 20 percent rating for a minor arm.  Id.  Loss of supination or pronation due to bone fusion with the hand fixed in supination or hyperpronation is assigned a 40 percent rating for a major arm and a 30 percent rating for a minor arm.  Id.  

The Note to the rating criteria for the elbow and forearm provides that in all the forearm and wrist injuries (Diagnostic Codes 5205 to 5213) multiple impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed the rating for loss of use of hand.  38 C.F.R. § 4.71a.  

Since the Veteran is right-handed, his service-connected left elbow painful motion with traumatic arthritis will be rated as a minor limb injury.  

A November 2014 VA examination indicates left elbow flexion of 0 to 70 degrees, extension of 140 to 0 degrees, and forearm supination and pronation of 0 to 40 degrees.  No ankylosis is reported.  Limitation of flexion to 70 degrees for a minor limb is consistent with a rating of 20 percent.  While a July 2016 VA medical record indicates that elbow flexion and extension are normally bilaterally, the Board will give the Veteran the benefit of the doubt regarding limitation.

The November 2014 VA examination also notes limited pronation with motion lost beyond the middle of the arc.  This symptom is also consistent with a rating of 20 percent for a minor limb.  

The November 2014 VA examination supports an increased rating under DeLuca.  Weighing against an increased rating is that the Veteran can perform repetitive use testing with at least three repetitions and no additional functional loss or loss in range of motion after three repetitions.  Supporting an increased rating is evidence of pain, stiffness, and weakness during flare-ups, as well as functional loss accompanied by pain, stiffness, and weakness.  As the evidence is in equipoise, the Veteran is entitled to prevail with regard to an increased rating under DeLuca based on functional loss accompanied by flare-ups.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Limitation of flexion of a minor limb to 70 degrees with functional loss is consistent with the Veteran's current rating of 30 percent.  

The March 2018 VA examination does not support a rating in excess of 30 percent.  This examination indicates left elbow flexion of 0 to 70 degrees, extension 130 to 0 degrees, and forearm supination and pronation of 0 to 40 degrees.  There is no ankylosis and no mention of limitation of pronation with motion lost beyond the middle of the arc.  Limitation of flexion of 0 to 70 degrees is consistent with a rating of 20 percent for a minor limb.  

The March 2018 VA examination does not support an increased rating under DeLuca.  Weighing against an increased rating is the fact that the Veteran does not experience flare-ups and that he can perform repetitive-use testing with three repetitions and no accompanying functional loss or loss in range of motion.  The strongest evidence of functional loss is difficulties lifting, but such limitation of motion is already compensated for by his rating for limitation of flexion.  The Veteran also states that he has difficulties sleeping because of pain, but in light of the evidence as a whole, this is by itself insufficient to support an increased rating under DeLuca.  The weight of the evidence in the March 2018 VA examination does not support an increased rating under DeLuca.

The March 2018 VA examination also does not support an increased rating under Correia.  There is no evidence of pain on passive motion, no evidence of pain with weight bearing, and no evidence of pain with non-weight bearing.  This evidence weighs against an increased rating under Correia.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.

II.  Left Wrist Traumatic Arthritis

The Veteran is service-connected for left wrist traumatic arthritis at an initial rating of 10 percent from July 27, 2017, under Diagnostic Code 5010-5215.  On June 20, 2014, the Veteran filed a claim for an increased rating.  In January 2015, the RO denied the Veteran's claim.  The Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B., 6 Vet. App. at 38 (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).  If an increase in severity of disease is ascertainable prior to a year before the filing date, the effective date shall be the date that the increase in severity is discernible.  See Gaston, 605 F.3d at 984.

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis, pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, a 10 percent rating is appropriate with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is appropriate with x-ray evidence of involvement of two or more major joint groups or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  These ratings will not be combined with ratings based on limitation of motion and will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

Diagnostic Code 5214 provides compensation for ankylosis of the wrist.  38 C.F.R. § 4.71a.  Where ankylosis is favorable in 20 degrees to 30 degrees dorsiflexion, a
A 20 percent rating is appropriate for the minor joint and a 30 percent rating is appropriate for the major joint.  Id.  Where there is ankylosis in any other position, except favorable, a 30 percent rating is appropriate for the minor joint and a 40 percent rating is appropriate for the major joint.  Id.  Where ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation, a 40 percent rating is appropriate for the minor joint and a 50 percent rating is appropriate for the major joint.  Id.  Also under this code, extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  Id.  

Diagnostic Code 5215 provides for compensation due to limitation of motion of the wrist.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  Id.  This rating applies to the major wrist and the minor wrist.  Id.

The evidence is consistent with a 10 percent rating based on left wrist arthritis with non-compensable limitation of motion.  In the November 2014 VA examination, for the left wrist there is palmar flexion of 0 to 40 degrees, dorsiflexion of 0 to 35 degrees, ulnar deviation of 0 to 20 degrees, and radial deviation of 0 to 5 degrees.  A July 2016 VA examination indicates that wrist extension and flexion are normal bilaterally.  In the March 2018 VA examination, palmar flexion is 0 to 40 degrees, dorsiflexion is 0 to 35 degrees, ulnar deviation is 0 to 20 degrees, and radial deviation is 0 to 5 degrees.  None of the examinations note ankylosis or indicate that palmar flexion is limited in line with the forearm.  The examinations indicate arthritis and painful motion, which is consistent with the Veteran's current rating of 10 percent.  

The November 2014 VA examination does not support an increased rating under DeLuca.  Weighing against an additional increased rating is the lack of functional loss after repetitive use testing with three repetitions.  There is also no loss of range of motion after repetitive use with three repetitions.  Supporting an increased rating is functional loss accompanied by pain, stiffness, and weakness, including during flare-ups.  But as the Veteran is already being compensated for pain due to arthritis, the Board is prohibited from compensating him a second time for the same pain under DeLuca.  See 38 C.F.R. § 4.14.  

Where, as here, the Veteran is already being compensated for arthritis and there is no functional loss or loss of range of motion with repetitive use testing, the presence of stiffness and weakness does not by itself support an additional increased rating under DeLuca.  Rather, the presence of stiffness and weakness appear to be more consistent with the Veteran's current rating for arthritis.  The weight of the evidence in the November 2014 VA examination is against an additional increased rating under DeLuca.  

The March 2018 VA examination does not support an additional increased rating under DeLuca.  Weighing against an increased rating is the fact that the Veteran does not experience flare-ups and that he can perform repetitive-use testing with three repetitions and no accompanying functional loss or loss in range of motion.  Supporting an increased rating is functional loss reflected by pain, decreased strength, and difficulty gripping things.  As already noted, the Board is prohibited from compensating the Veteran a second time for the same pain under DeLuca.  See 38 C.F.R. § 4.14.  

Where, as here, the Veteran is already being compensated for arthritis and there are no reported flare-ups, no functional loss with repetitive use testing, and no loss in range of motion with repetitive use testing, decreased strength and difficulty gripping by themselves do not support an additional increased rating under DeLuca.  Rather, the presence of decreased strength and difficulty gripping appears to be more consistent with the Veteran's current rating for arthritis.  The weight of the evidence in the March 2018 VA examination is against an additional increased rating under DeLuca.

Since the Veteran is already being compensated for painful motion due to arthritis, prohibitions against pyramiding also prohibit an increased rating under Correia.  See 38 C.F.R. § 4.14.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.


ORDER

From June 30, 2014, entitlement to a rating in excess of 30 percent for left elbow painful motion with traumatic arthritis is denied.  

Entitlement to an initial rating in excess of 10 percent for left wrist traumatic arthritis is denied.  



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


